Robinson, Judge.

(dissenting) :

The judgment should be affirmed. The refusal to give instruction No. 2 was not error. There is no conflict of testimony upon which it could be based. No witness maintains that the city had ¿ warning at the place of danger at the time the injury happened. It is established without contradiction *400that none was there at that time. The witness, Howe, does not even pretend to say that a warning was there when plaintiff fell. The time ol which he speaks was an entirety different time' — m|uch earlier. It was the city’s duty to have a warning there at all times. But the city was not entitled to an instruction based on the theory that it did its duty in that regard, in the face of uncontradicted evidence that it did not.
POEEENBARGBE, JUDGE:
I do not think the giving of the plaintiff's instruction No. 6 excused or justified the refusal of defendant’s instruction No. 2. Though the subject matter of the latter is adverted to in the former, and the defendant asked a mere statement of the converse of the proposition, hypothetically stated for the plaintiff, and the jury is presumed to be composed of reasonable and intelligent men, it is elementary law that a party to a trial before a jury is entitled to have his theory of the case hypothetically submitted to the jury by means of an • instruction, if it is property framed, based on evidence and not covered by others given. I-Iis fate is not to be left to the presumed reason and intelligence of the jury, uncontrolled by direction or guidance of the court, in respect to matters of law, unless he signifies his willingness to let the jury take it in that way by his failure to ask for such direction and guidance. It is only proper in the absence of a request for an instruction. Notwithstanding the intelligence of the juryq law everywhere says a party to a trial is always entitled to have that intelligence directed to the issue of fact, committed to the jury by the law, by an instruction, if he demands it. If he does not, he is presumed to have waived his right to it. All juries are ndt of equal intelligence and conditions in all trials are not the same. There are degrees oE intelligence and differences in condition. A party to a trial has always and everywhere been permitted to determine for himself, whether, owing to abnormal conditions pertaining to the character and composition of the jury or the conditions surrounding it, he will let his case go to it with or without, the influence and control of proper instructions fromi* the court. However intelligent the jurors may be, and whatever the conditions surrounding them, they are not supposed to know any law, though they may, and a party may treat *401them as being wholly ignorant of that subject. It is his absolute right. They are triers of fact, not declarants of law. This is the theory of our system of jury trial, and such is one of the rules, everywhere recognized. We must take the law as we fmd it, Avhether it is such as we would like it to be, or would have made it, or not. It is unnecessary to cite the many cases illustrating the rule. It is of daily application and resorted to, as the criterion for the determinination of every question pertaining to the giving or refusing of instructions. I do Hot understand it to be denied here. The argument is that the defendant’s theory or hypothesis, set out in the instruction* in question, is embodied in the plaintiff’s instruction No. 6. In testing the correctness of this position, it is necessary to keep in mind the nature, purpose and object of an instruction. It is a direction to the jury to observe, consider or give effect to something, found in the evidence, or some rule, applicable to it, or conditionally to declare a certain result. If but one result is possible in the state of the evidence, it is an absolute direction to find that and nothing else. It is emphatically and essentially a direction or order to do something. We look in vain at instruction No. 6, given for the plaintiff, for any direction or order to the jury to do- or find anything in favor of the defendant. It tells them to find for the plaintiff, if they believe there were no beacon lights or danger signals at ihe place at which the injury occurred at the time it happened, but it does not say what they shall .do in case they should find such lights or signals were there at that time. In neither words nor effect, does it say they shall find for the defendant in the latter event., As to what shall be done in that aspect of the case, it is utterly silent. Finding that, the jury could well say, for anything in the letter' of the instruction, “We have no direction as to what we shall do,” and accordingly find for the plaintiff. We may say they would not because it would be unreasonable. We could have said the same thing in miany other cases, in which' we have reversed judgments for refusal to give instructions, declaring law so plain that any man of ordinary sense might well be presumed to know, or to be able to infer it from other legal propositions stated in the case. It leaves it to the jury to infer their liberty or authority under the law so to find. The ques*402tion is one of law, not fact, and the defendant was entitled to have the law declared to the jury by the court, and was not bound to leave it to the jury, because of their supposed intelligence, to infer it for the defendant from a separate and distinct proposition of law stated for the plaintiff. If this may be done in one case, why not in every case? There are many legal propositions, so plain that we, as men, may very well suppose an intelligent jury would apprehend - and apply them, but I know of no instance in which a court has refused, on that ground, -to declare them to a jury, when properly requested.
Nor can I agree'to the view that there is no evidence of the existence of lights at the place of the injury at the time thereof. A witness stated that he had placed them there just a short time before it happened. They had no power of themselves to depart. The presumption is -that they remained there, if he placed them, as he says he did, and, whether he did or not, depends upon the jury’s belief as to the truthfulness of his statement. That presumption is not destroyed by the testimony of other witnesses who say the lights were not there at the time of the injury. It may be overcome by this testimony, but it is not rendered non-existent. It remains in, the case and operative as evidence, and, therefore, justifies the giving of the instruction, embodying the defendant’s theory of the case. Whether it is sufficient to sustain a finding for the defendant, does not arise on the application for an instruction. If there is any evidence appreciably tending to sustain the hypothesis of an instruction, it should be given. The sufficiency of the evidence to sustain a verdict, must be raised by a motion to exclude, a demurrer to evidence or a motion to- set aside the verdict.